In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-1476
HUI-MEI LI,
                                                       Petitioner,
                                v.


ALBERTO R. GONZALES,
                                                      Respondent.
                        ____________
                 Petition for Review of an Order of
                the Board of Immigration Appeals.
                           No. A78 299 063
                        ____________
        ARGUED JULY 6, 2005—DECIDED AUGUST 1, 2005
                        ____________




  Before COFFEY, RIPPLE and ROVNER, Circuit Judges.
  RIPPLE, Circuit Judge. Chinese national Hui-Mei Li peti-
tioned for political asylum, claiming that she was sought by
the police for cohabiting with her boyfriend and that she
feared further persecution if forced to return to China. The
Immigration Judge (“IJ”) denied her petition, finding her
testimony incredible and determining that her allegations,
even if true, did not establish that she had asserted a “polit-
ical opinion” within the meaning of the statutory conditions
on eligibility for asylum. See 8 U.S.C. §§ 1101(a)(42)(A),
2                                                 No. 04-1476

1158(b)(1). The Board of Immigration Appeals (“BIA”)
summarily affirmed the IJ’s decision, and Ms. Li petitions
for review in this court. For the reasons set forth in the
following opinion, we deny the petition and affirm the
decision of the BIA.


                              I
                     BACKGROUND
A. Facts
   The administrative record shows that Ms. Li arrived at
Chicago’s O’Hare International Airport in March 2001 and
was arrested for attempting to enter the United States with
a fraudulent passport. During her credible-fear interview at
the airport, she told an immigration officer that she had left
China because the Chinese police wanted to arrest her for
living illegally with her boyfriend. The officer referred her
to the immigration court. At a master calendar hearing
before the IJ, Ms. Li conceded that she was removable and
applied for asylum on account of her political opinion.
  At her asylum hearing, Ms. Li testified that in 1998, when
she was eighteen, she left her parents’ rural home in the
Fujian province to visit an aunt in the capital city of Fuzhou.
There she met a young man and decided to move in with
him. She repeatedly characterized this cohabitation as
“illegal,” A.R. 76, 124, but admitted that she had a “prob-
lem” only in the countryside where her parents lived, A.R.
87-88. In Fuzhou, people were “more open-minded.” A.R.
87. Ms. Li and her boyfriend wanted to get married and
sought a marriage license in 2000, but the license was
refused because they both were underage.
  The filing of the application for the license apparently
drew the authorities’ attention to the fact that Ms. Li and her
No. 04-1476                                                 3

boyfriend were violating the law. Precisely which au-
thorities were involved is never quite clear from her testi-
mony; according to Ms. Li, after the application was denied,
the “Government” began “harassing” the couple, until they
became convinced that leaving China was “the only way
out.” A.R. 83. However, when asked to describe the harass-
ment to which she had been subjected, Ms. Li recounted
only one specific instance; while she was “visiting” her
parents, “somehow the Government got to know that and
they attempted to get [her].” Id. Four policemen “showed up
near [her parents’] house.” Id. The police did not find Ms. Li
because she was at a neighbor’s house across the street at
the time.
  “[N]othing happened” as a consequence of the officers’
visit, as Ms. Li freely admitted; nonetheless, she was “kind
of worried that they might get me.” A.R. 84. For the next
eight months, she attempted to evade the police by moving
around from relative to relative. She was certain the police
were keeping tabs on her, although she did not explain
(during immigration proceedings) the reason for this con-
viction. For a while, her boyfriend traveled with her, but
they eventually separated (again, she did not elaborate).
When she departed China, on a flight to Indonesia, Ms. Li
was alone.
  From Indonesia, Ms. Li flew to Chicago, with a stopover
in Japan. She accounted for her arrival in the United States
by explaining that a man who approached her in Indonesia
had recommended that she seek freedom here. The man was
“sympathetic” to her story of “being persecuted in China”
and gave her an Indonesian passport bearing a United
States visa and an airline ticket to Chicago in exchange for
her Chinese passport and some cash. A.R. 85.
  Ms. Li’s boyfriend never left China. She had communi-
cated with him since coming to the United States—the last
4                                                 No. 04-1476

time was five days before her hearing—and she admitted
that he had encountered no problems with the authorities.
Nevertheless, she insisted that she would have trouble if she
were removed to China because she would have to return to
the countryside where people are rigidly opposed to
cohabitation and have long memories. Moreover, she
continued, she was the one who had drawn the attention of
the government. She claimed that she would face arrest and
imprisonment; however, some of her answers in her asylum
application and at her credible-fear interview suggest that
she expected to be fined and that she anticipated being
imprisoned only because the police were corrupt and
because she lacked money to pay them off.
  When asked by the IJ why she could not avoid difficulties
by living in a big city, Ms. Li said that the “rural people”
would find out and “trouble” would “follow” her. A.R. 88.
The IJ also asked why she could not mend matters by
marrying her boyfriend since they were now both of legal
age. She answered that this was impossible because her
boyfriend already had another girlfriend, and, in any case,
she believed that, if she registered for marriage, permission
would be denied because of her “old records.” A.R. 105.


B. Agency Decisions
  The IJ found Ms. Li ineligible for asylum because her
“statements [were] not credible.” A.R. 47. He specifically
stated that he disbelieved her allegations that she had
sought a marriage license and had cohabited with her
boyfriend. Moreover, he doubted that she would have been
persecuted by governmental authorities if she had done
these things. The IJ considered the entire story an artifice in
order to obtain admission to the United States and stated
that he believed that her real purpose in coming was to seek
No. 04-1476                                                  5

economic opportunities. A.R. 52. Furthermore, he found that
she failed to allege a qualifying “political opinion” as the
basis for her asylum claim. A.R. 42; 8 U.S.C.
§ 1101(a)(42)(A).
  The BIA affirmed the IJ’s decision without opinion.


                              II
                       DISCUSSION
A. Legal Standards
  Because the BIA issued a summary affirmance, we review
the IJ’s decision as if it were the BIA’s. Huang v. Gonzales,
403 F.3d 945, 948 (7th Cir. 2005); Tolosa v. Ashcroft, 384 F.3d
906, 908 (7th Cir. 2004). Ms. Li’s application for asylum
included pro forma claims for withholding of removal and
for protection under the Convention Against Torture, but
because neither her brief before the BIA nor her petition in
this court addresses the IJ’s findings on these claims, our
discussion will be confined to the asylum claim. Huang, 403
F.3d at 951.
  To qualify for asylum on account of political opinion, Ms.
Li must show that she suffered past persecution (which
gives rise to a rebuttable presumption that she will suffer
persecution if forced to return to China), or that, for some
other reason, she has a well-founded fear of future persecu-
tion because of her political opinions. 8 U.S.C.
§ 1101(a)(42)(A); Tolosa, 384 F.3d at 908.
  The standard of review is substantial evidence. Huang, 403
F.3d at 948. We must uphold the IJ’s decision as long as it is
“’supported by reasonable, substantial, and probative
evidence on the record considered as a whole.’” Tolosa, 384
F.3d at 908 (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481
6                                                   No. 04-1476

(1992)). This means that the decision cannot be overturned
unless the evidence compels us to a conclusion contrary to
that of the BIA. See 8 U.S.C. § 1252(b)(4)(B); Diallo v. Ashcroft,
381 F.3d 687, 698 (7th Cir. 2004).


B. Merits
  Ms. Li devotes the greater part of her brief to challenging
the IJ’s adverse credibility determination, but we need not
address that issue because the IJ’s alternative holding—that
Ms. Li failed to show persecution on account of a political
opinion—is dispositive. Even if Ms. Li prevailed on her
challenge to the adverse credibility determination, we still
would be compelled to agree with the IJ that Ms. Li’s alle-
gations do not constitute persecution on account of political
opinion as a matter of law.
  Ms. Li claims that the IJ misunderstood the nature of her
allegations. The IJ regarded her as “a young lady who
wanted to apply for a marriage license knowing that she
was under age,” A.R. 42, whereas she insists that the “core
issue” is that “she wanted [to] and did cohabit with a young
man outside of matrimony,” Petitioner’s Br. at 17. We do not
see how this shift in emphasis makes any difference with
respect to demonstrating that the IJ erred in concluding that
she was not persecuted on account of political opinion.
  A political opinion is one that is expressed through polit-
ical activities or through some sort of speech in the political
arena. Marquez v. INS, 105 F.3d 374, 381 (7th Cir. 1997); see
also Marku v. Ashcroft, 380 F.3d 982, 987 (6th Cir. 2004); cf.
Diallo, 381 F.3d at 691 (assuming requisite political opinion
where petitioner “did not pass out political leaflets or
brochures and did not speak at political rallies, but he did
support the organization monetarily . . . and did not hide
his support”); Bace v. Ashcroft, 352 F.3d 1133, 1138 (7th Cir.
No. 04-1476                                                  7

2003) (finding political opinion where petitioner refused to
certify a vote and his assailants indicated that they were
retaliating for the refusal). Ms. Li does not claim that she
ever publicly expressed her opposition to the government’s
policy on cohabitation, nor did she, as far as the record
shows, give the government any reason to believe that she
would do so in the future.
  Moreover, even if she were able to show that she held a
political opinion, Ms. Li would still fail to meet her burden
of proof that she was persecuted “on account of” that opin-
ion. Elias-Zacarias, 502 U.S. at 482 (emphasis in original);
Capric v. Ashcroft, 355 F.3d 1075, 1093 (7th Cir. 2004). She
points to no evidence of the government’s motive. See Elias-
Zacarias, 502 U.S. at 483; Tolosa, 384 F.3d at 909; Tamas-
Mercea v. Reno, 222 F.3d 417, 425-26 (7th Cir. 2000). We do
not expect that asylum applicants will always be able to
offer direct proof; but the petitioner must produce “some
evidence” that the government was motivated by a desire to
suppress her political opinion. Elias-Zacarias, 502 U.S. at 483
(emphasis in original); see also Marku, 380 F.3d at 987. We
see no basis in this record for an inference that the govern-
ment sought Ms. Li for any other purpose than to secure her
compliance with a certain code of conduct required under
the country’s domestic law.
  Finally, Ms. Li fails to demonstrate that she has been
persecuted, on account of political opinion or otherwise.
Her allegations simply do not rise to the level of severity
required. See Prela v. Ashcroft, 394 F.3d 515, 518 (7th Cir.
2005) (noting that “persecution” must be more than mere
harassment); Capric, 355 F.3d at 1084 (same). Ms. Li’s family
was visited once by police officers, and there were no
repercussions. She does not even contend that she was
threatened with specific harms.
8                                                No. 04-1476

  Ms. Li’s allegations are not enough to constitute past
persecution, nor do they provide a sufficient basis for a
well-founded fear of future persecution. The fact that Ms. Li
fears future encounters with the police because of corrup-
tion in their ranks does not strengthen her claim because
“generalized conditions of corruption in a country” cannot
establish persecution. Marquez, 105 F.3d at 381; see also
Capric, 355 F.3d at 1084; Sharif v. INS, 87 F.3d 932, 935 (7th
Cir. 1996).
  Ms. Li bears the burden of persuasion, Tolosa, 384 F.3d at
909, and she does not point to anything in the record sug-
gesting that she expressed a political opinion or suffered
persecution on account of one. Therefore, we conclude that
the IJ’s alternative holding is supported by substantial
evidence.


                        Conclusion
  For the reasons given in the foregoing opinion, we deny
the petition for review and affirm the decision of the BIA.
                                                   AFFIRMED

A true Copy:
        Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                    USCA-02-C-0072—8-1-05